Submission of controversy on an agreed statement of facts between a resident taxpayer and the village of Peekskill. This court is asked to render judgment construing the Charter for the City of Peekskill. It appears that the village is to be governed as a city on and after January 1, 1940. It does not appear that the first question presented has affected the plaintiff’s interests, and the remaining questions are in anticipation of events. The court is of the opinion that the parties, by submitting this controversy, are malting a sincere effort to obtain, in advance of the happening of an event, a construction of certain provisions of the new City Charter. It is not the practice to render advisory opinions. The submission is, therefore, unanimously dismissed, without costs to either party. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ,